EXHIBIT 10.1.2

SECOND AMENDMENT TO THE
THE FEDERAL HOME LOAN BANK OF BOSTON
PENSION BENEFIT EQUALIZATION PLAN
(Effective January 1, 2009, as amended April 15, 2009)


WHEREAS, the Federal Home Loan Bank of Boston (the “Bank”) has adopted and
currently maintains the Federal Home Loan Bank of Boston Pension Benefit
Equalization Plan (the “Pension BEP”), effective January 1, 2009, as amended
April 15, 2009; and
WHEREAS, Section 6.1 of the Pension BEP reserves to the Board of Directors of
the Bank the right to amend the Pension BEP from time to time, in whole or in
part; and
WHEREAS, the Board has delegated to the undersigned Chief Executive Officer,
with the written concurrence of either the Chairman of the Personnel Committee
or the Chairman of the Board, the authority to make such amendments to the
Thrift BEP as he deems necessary or appropriate to comply with Section 409A of
the Internal Revenue Code and any rules or regulations promulgated thereunder;
and
WHEREAS, to provide consistency with Internal Revenue Service Notice 2010-80,
the Bank desires to amend the Pension BEP to revise the provisions relating to
the requirement that a Member or Beneficiary sign and return a Release to
receive benefits.
NOW, THEREFORE, Section 7.6 of the Pension BEP is amended as set forth below,
effective January 1, 2009:


“7.6    Receipt and Release. Any payment to any Member or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Bank or the Plan, and the
Administrator may require such Member or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release (a “Release”) to such effect.
If requested, such Release shall be executed by the Member or Beneficiary within
the reasonable time period designated by the Bank (not more than ninety (90)
days) in order to assure that payments can be made within the time period
specified in the Plan, but not prior to expiration of any period specified for
revocation of such Release. If a Member or Beneficiary does not sign and return
the Release within the specified period, he or she will forfeit any payments
contingent on the Release. If the period for signing and returning the Release
designated by the Bank extends into a later taxable year, any payments
contingent upon the Release will be made (or begin) in the later taxable year.
If any Member or Beneficiary is determined by the Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and




--------------------------------------------------------------------------------

EXHIBIT 10.1.2

release, the Administrator may cause the payment or payments becoming due to
such person to be made to another person for his or her benefit without
responsibility on the part of the Administrator or the Bank to follow the
application of such funds.”




Executed this 21st day of December, 2012.
FEDERAL HOME LOAN BANK OF BOSTON




By: /s/ Edward A. Hjerpe III________________




Concurrence:






By: /s/ Mark E. Macomber__________________






